

Exhibit 10.5
Technical Cooperation Agreement


Party A: Jinzhou Halla Electrical Equipment Co., Ltd (referred to as JHECO)


Party B: MEISTER (Korea) Company Limited (referred to as MEISTER)


Whereas the parent company of MEISTER, Mando Machinery Corporation has
transferred its 100% shares in JHECO to Jinzhou Wonder Industrial (Group) Co.
Ltd (referred to as Wonder), the two parties reached agreements on technical
cooperation as follows:



1.  
The Party A shall continue to employ personnel originally assigned by Party B as
the managers of R & D department and financial planning department respectively.
The term is five (5) years. However, the extension of term of financial planning
department manager shall be subject to evaluation each year by both parties.



The Party A shall pay Party B USD140,000 as technical allowance. This annual
USD140,000 allowance shall be paid monthly.



2.  
This Agreement shall become effective upon the date of execution, but the
payment pursuant to Article 1 shall be calculated based on the duration starting
from May 1st, 2003.




3.  
Apart from the technical allowance stipulated in Item 1, the employed personnel
of Party B shall be entitled benefits in accord with which were enjoyed
previously.




4.  
This Agreement can be terminated upon consent of both parties. In case one party
breaches this Agreement materially, the other non-breaching party shall be
entitled to terminate this Agreement. Party A shall pay Party B all the payables
due before termination of this agreement.




5.  
The payment involved in this Agreement shall not include any tax or deduction,
if so, the tax and deduction shall be in Party A’s account.




6.  
Wonder shall provide Party B’s personnel with necessary support to ensure their
full performance in JHECO.




7.  
This Agreement has four (4) originals, two (2) for each party.



Party A: Jinzhou Halla Electrical Equipment Co. Ltd
/s/ Zhao Qingjie


Party B: MEISTER Corporation
/s/Tae Ho Yoon 
 
 
1

--------------------------------------------------------------------------------

 